                          UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA

ARTHUR SAVITZ,                                     :
                                                   :
                                                   :      No.: 2:19-cv-00873-AJS
                       Plaintiff,                  :
                                                   :
        vs.                                        :
                                                   :
CITIZENS BANK, N.A.,                               :      Electronically Filed
                                                   :
                       Defendant.                  :


               DEFENDANT CITIZENS BANK, N.A.'S REPLY BRIEF
     IN SUPPORT OF RENEWED MOTION TO DISMISS PLAINTIFF’S COMPLAINT

        Plaintiff’s Brief in Opposition (“Opposition”), Dkt. 23, fails to adequately address the

arguments raised in Defendant Citizens Bank, N.A.’s (“Citizens”) Renewed Motion to Dismiss.

Notably, Plaintiff ignores his failure to plead facts relating to the essential elements of his claims

and, instead, continues to “merely advance speculative legal conclusions couched as fact.” See

Pezzoli v. Allegheny Ludlum Corp., 10-cv-0427, 2010 U.S. Dist. LEXIS 72734, at *2 (W.D. Pa.

July 20, 2010) (Schwab, J.). Therefore, the Court should dismiss Plaintiff’s Complaint with

prejudice.1

I.      PLAINTIFF DOES NOT ALLEGE FACTS TO SUPPORT AN EFTA CLAIM.

        Plaintiff’s Opposition does nothing to save his Electronic Funds Transfer Act (“EFTA”)

claim. First, the EFTA applies only to electronic funds transfers, which are defined as “transfer[s]

of funds . . . initiated through an electronic terminal, telephonic instrument, or computer or

magnetic tape so as to order, instruct, or authorize a financial institution to debit or credit an

account.” 15 U.S.C.A. §§ 1693(b), 1693g, 1693a(7) (West 2019). Rather than identifying alleged




1
      Plaintiff concedes that Count II of the Complaint under the Fair Debt Collection Practices
Act must be dismissed. See Dkt. 23 at 1.
facts supporting the notion that a requisite electronic funds transfer occurred here, Plaintiff cites

to portions of the Complaint that vaguely reference “electronic[] access” and “unauthorized

electronic transfers.” Dkt. 23 at 6-7. However, Plaintiff’s conclusory use of these terms is not

entitled to an assumption of truth and is insufficient to plausibly allege an electronic funds transfer

to which the EFTA applies. See, e.g., Shields v. HSBC Bank USA, Nat’l Ass’n, No. 13-2955-ST-

DKY, 2014 WL 1338897, at *6 (W.D. Tenn. Mar. 28, 2014) (dismissing EFTA claim because

plaintiff failed to factually allege that the transaction constituted an electronic funds transfer).

        Second, Plaintiff fails to allege that any electronic transfer involved an “account” under the

EFTA. As explained in Citizens’ Brief in Support, the EFTA does not apply to lines of credit. See

Dkt. 21 at 5-6. Plaintiff ignores this issue entirely, further confirming that he has not stated an

EFTA claim. Thus, Plaintiff’s EFTA claim should be dismissed.

II.     PLAINTIFF DOES NOT ALLEGE FACTS TO SUPPORT A FCBA CLAIM.

        To state a claim under the Fair Credit Billing Act (“FCBA”), Plaintiff must allege that he

sent Citizens written notice of a billing error to the address designated by Citizens and within sixty

days of the transmittal of the account statement containing the disputed amounts. See 15 U.S.C.A.

§ 1666(a) (West 2019). While Plaintiff dances around this issue, Dkt. 23 at 7-8, he fails to allege

that he provided the requisite written notice.

        For example, when Plaintiff mentions providing written notice, Compl. ¶¶ 28, 55; Dkt. 23

at 8, he does not allege that this notice was provided to Citizens within sixty days after Citizens

transmitted the account statement to Plaintiff containing the disputed amounts. And while Plaintiff

claims that he reported fraud to Citizens telephonically and in person within sixty days, Dkt. 23 at

8, non-written notice is insufficient under the FCBA. See 15 U.S.C.A. § 1666(a). Further,

although he acknowledges that the written notice must be sent to the address designated by Citizens

for the receipt of such complaints, Plaintiff does not point to any allegation in the Complaint that

                                                 -2-
fulfills this requirement. See 15 U.S.C.A. § 1666(a), Dkt 23 at 8; see also Marcotte v. Gen. Elec.

Capital Servs., Inc., No. 08CV1766 BTM (WMC), 2009 WL 10671521, at *6 (S.D. Cal. Aug. 31,

2009) (dismissing FCBA claim because Plaintiff sent complaint letter to incorrect address).

Therefore, Plaintiff’s FCBA claim should be dismissed.

                                    III.    CONCLUSION
       Plaintiff’s Complaint should be dismissed in its entirety with prejudice because it fails to

state any valid claim.

DATED this the 18th day of December, 2019.



                                                 /s/ Justin J. Kontul
                                                 Justin J. Kontul (PA 206026)
                                                 jkontul@reedsmith.com
                                                 Perry A. Napolitano (PA 56789)
                                                 pnapolitano@reedsmith.com

                                                 REED SMITH LLP
                                                 Reed Smith Centre
                                                 225 Fifth Avenue, Suite 1200
                                                 Pittsburgh, PA 15222-2716
                                                 Telephone: +1 412 288 3131
                                                 Facsimile: +1 412 288 3063

                                                 Counsel for Defendant




                                               -3-
                               CERTIFICATE OF SERVICE

       I hereby certify that on December 18, 2019, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system, which will send notification of such filing to

counsel or parties of record electronically by CM/ECF.



                                                   /s/ Justin J. Kontul
                                                   Justin J. Kontul (PA 206026)
                                                   jkontul@reedsmith.com
                                                   Perry A. Napolitano (PA 56789)
                                                   pnapolitano@reedsmith.com

                                                   REED SMITH LLP
                                                   Reed Smith Centre
                                                   225 Fifth Avenue, Suite 1200
                                                   Pittsburgh, PA 15222-2716
                                                   Telephone: +1 412 288 3131
                                                   Facsimile: +1 412 288 3063

                                                   Counsel for Defendant
